Citation Nr: 0218279	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip and 
right leg disability secondary to a service-connected left 
leg scar.

2.  Entitlement to a compensable disability evaluation for 
a left leg scar.

3.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for degenerative joint disease of the left ankle, left 
foot, left knee, left hip, and low back.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran declined to present for a current VA 
examination.

3.  The veteran did not injure his right hip or right leg 
during service.  Current right hip and right leg 
disability was not proximately caused by the veteran's 
service-connected left leg scar.

4.  The veteran has a 1.5-centimeter scar on the anterior 
tibial region of the mid-portion of his left lower 
extremity that is nontender.  The scar does not cause 
functional impairment.

5.  The veteran has a possible herniated lumbar disc that 
causes radicular pain and paresthesia into his left lower 
extremity as well as mild degenerative changes in the left 
ankle, knee and hip.


6.  The RO denied entitlement to service connection for 
degenerative joint disease of the left foot, left ankle, 
left knee, left hip, and back in a July 1994 rating 
decision.  The veteran was notified of this decision and 
of his appellate rights, but did not appeal the denial.

7.  Evidence submitted since the time of the RO's July 
1994 rating decision denying service connection for 
degenerative joint disease of the left foot, left ankle, 
left knee, left hip, and back does not bear directly or 
substantially upon the issue at hand, is duplicative 
and/or cumulative, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  A right hip and right leg disability was not incurred 
in or aggravated by service nor is it proximately due to 
or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).

2.  Criteria for a compensable evaluation for a left leg 
scar have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7805 (2002).

3.  Evidence received since the RO denied entitlement to 
service connection for degenerative joint disease of the 
left foot, left ankle, left knee, left hip and low back is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).

4.  The rating decision of the RO in July 1994 denying the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the left foot, left ankle, 
left knee, left hip and low back is final and the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 7104, 7105 (West 1991 
& Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of the claims on appeal 
has proceeded in accordance with the provisions of the law 
and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA in detail in letters dated 
in November 2001, January 2002, and April 2002, as well as 
in a statement of the case dated in August 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims and the 
responsibilities of the parties in obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by requesting that the veteran attend a physical 
examination.  The veteran advised VA on two separate 
occasions, through counsel, that he did not desire a VA 
examination and wanted his claims decided on the evidence 
of record.  The veteran submitted a copy of an October 
2001 examination report and advised VA in a November 2001 
statement that there was no additional evidence to submit, 
medical or otherwise.  As such, it appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file.  Furthermore, the Board notes that 
the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of the veteran's claims.  The veteran was afforded 
the opportunity to testify before an RO hearing officer 
and/or a member of the Board, but declined to do so.  
Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

I.
Service Connection for a
Right Hip and Right Leg Disability

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310.

The veteran asserts that he has a right hip and right leg 
disability as a result of a service-connected left leg 
injury.  The veteran is service-connected for a left lower 
leg scar only.  Although he asserts that his service-
connected left leg disability should encompass more than 
just the scar, the evidence of record, as discussed below, 
does not support expanding the service-connected left leg 
disability to include any complaints other than the 
existence of the scar.  As such, the discussion of 
entitlement to service connection on a secondary basis 
will be limited to whether the veteran's right hip and 
right leg disability is a result of his service-connected 
left leg scar.

The veteran's service records do not contain any 
complaints of or treatment for a right hip and/or a right 
leg injury or disorder.  VA examination of April 1994 does 
not reflect complaints of right hip and/or right leg 
problems.  At that time, however, the veteran did present 
with a limp favoring the left leg.  Upon examination, he 
was found to have a 1.5-centimeter scar on the anterior 
tibial region of the left lower extremity.  The scar was 
nontender and did not pose any functional limitation.

The veteran submitted a copy of an examination report with 
a cover letter from a private certified physician's 
assistant dated in October 2001.  The cover letter states 
that it is, "probably highly likely," that the veteran has 
a service-connected disability.  Both the cover letter and 
the examination report fail to state what disability is 
being considered as service-connected.  There is a 
reference in the examination report to the left lower 
extremity, but no indication of the service connected scar 
causing any functional impairment.  Additionally, the 
examination report does not contain any specific 
conclusions and/or diagnoses regarding the right hip and 
right leg.  

The veteran was requested on two occasions to attend a VA 
physical examination.  Both times, the veteran responded 
through counsel that he did not desire a VA examination 
and believed the evidence of private examination was 
sufficient upon which to grant service-connection 
benefits.  As noted above, the veteran stated in November 
2001 that all evidence relevant to the issue on appeal had 
been submitted.  Given these circumstances, the Board 
finds in the alternative that under the VCAA there is no 
need for a VA medical opinion or examination to decide the 
case and that, even assuming such was required, the 
claimant has clearly failed to cooperate in obtaining such 
an examination or opinion and must bear the consequences 
of his failure to cooperate. 

Given the evidence of record, the Board finds that a right 
hip and right leg disability was not incurred in or 
aggravated by active service, nor was such a disability 
proximately caused by a left leg scar.  First and 
fundamentally, there is no competent medical evidence of a 
current disability of the right hip and leg.  Further, 
there is no medical opinion of record to support the 
veteran's contention that he experiences right hip and 
right leg disability due to an injury sustained during 
service with the only residual being a scar which does not 
cause functional limitation.  Although the veteran 
contends that he has limped since the time of the 
inservice injury and now has disability of the right hip 
and right leg, the Board finds that the veteran's 
assertions, standing on their own, are not sufficient to 
establish a relationship between a current disability and 
an inservice incurrence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Consequently, the veteran's 
request for entitlement to service connection for a right 
hip and right leg disability is denied.

II.
Increased Rating for a Scar
of the Left Leg

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's left leg disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.118, Diagnostic Code 
7805, which directs the rating of scars based on 
limitation of function of the affected part.  Scars may 
also be rated as 10 percent disabling under Diagnostic 
Code 7804 when they are shown to be tender and painful, 
and under Diagnostic Code 7803 when there is evidence of 
poorly nourished scarring with repeated ulceration.

The evidence of record reveals that the veteran has a 1.5-
centimeter scar on the anterior tibial aspect of the lower 
left extremity that is nontender and causes no functional 
limitation.  As such, the appropriate rating for 
assignment under Diagnostic Code 7805 is a noncompensable 
evaluation because there is no functional impairment 
caused by the scar.  Compensable evaluations are not 
warranted under either Diagnostic Code 7803 or 7804 as 
there is no evidence of tender, painful, and/or poorly 
nourished scarring.  Consequently, the Board finds that a 
noncompensable evaluation for the left leg scar is 
appropriate.

The veteran asserts that he experiences pain and 
limitation in his left lower extremity as a result of his 
inservice injury and that the scar on the left leg is not 
the only disability which should be rated as a residual of 
the inservice injury.  The evidence of record, however, 
does not objectively show that the veteran's current 
complaints of left lower extremity pain and limitation are 
results of his inservice injury.  His lay evidentiary 
assertions of pain and limitation are not objectively 
supported, and in fact are refuted by the clinical 
evidence of record.  Further, he is not competent to link 
his subjective complaints to his service connected 
disability.

The veteran underwent complete VA examination in April 
1994, and was determined to have a possible herniated 
lumbar disc that was causing radicular pain and 
paresthesia in his left lower extremity.  The medical 
findings at that time did not suggest that the veteran's 
complaints of left lower extremity pain and limitation 
were results of an inservice injury.

In October 2001, the veteran submitted a statement and 
examination from a private certified physician's assistant 
that asserted that the veteran had some sort of service-
connected disability, but failed to state what disability 
that might be.  The examination report contains findings 
of left lower extremity disability and the cover letter 
states that, "...the injury to your leg, not just the 
laceration to the leg, it [sic] is usually stated with 
this type of injuries [sic]."  This statement is followed 
by the medical professional's opinion that the veteran's 
care should be handled through VA.  As set forth above, 
however, the veteran has continuously expressed his desire 
not to undergo VA examination.

Given the evidence of record, it appears that the 
veteran's private medical care professional amy be 
implying that the veteran could possibly have more 
residuals of his inservice injury than just the laceration 
to the leg.  He does not specify what these additional 
manifestations might be.  Without the benefit of a 
complete examination and report which clearly states an 
opinion as to the etiology of current complaints, the 
Board must look to the April 1994 medical opinion which 
links the veteran's complaints of left lower extremity 
pain and limitation to a lower back disability.  Thus, the 
Board finds that evaluation of the veteran's service-
connected left leg disability must be limited to the one 
known residual of his inservice injury which is the scar 
on the lower section of the left leg.  As outlined above, 
the scar on the veteran's left leg is nontender and poses 
no functional limitation.  Accordingly, the veteran's 
request for a higher disability evaluation is denied on a 
schedular basis.  Additionally, because the veteran has 
submitted no evidence showing that his service-connected 
impairment has markedly interfered with employment status 
beyond that interference contemplated by the assigned 
evaluation or has caused frequent periods of 
hospitalization, the veteran is not entitled to a 
compensable rating on an extra-schedular basis under 38 
C.F.R. Section 3.321(b)(1).  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced 
by the veteran and his request for a compensable 
evaluation is denied.

III.
New and Material  Evidence
to Reopen a Previously Disallowed Claim

In July 1994, the RO denied service connection for 
degenerative joint disease of the left foot, left ankle, 
left knee, left hip, and of the back, finding that there 
was no evidence of such a disorder having its origin in 
service nor was there evidence of degenerative joint 
disease developing as a result of the veteran's service-
connected left leg scar.  The veteran was advised of this 
rating decision and of his appellate rights, but he did 
not appeal the decision.  Thus, the RO's rating decision 
became final.  See 38 U.S.C.A. § 7105(c).

The veteran now seeks to reopen his claim for service 
connection for degenerative joint disease of the left 
ankle, left foot, left knee, left hip, and of the back.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

With these considerations, the Board must now review all 
of the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in July 1994.  Other than the veteran's 
statements that he suffers from arthritis as a result of 
an inservice accident, the only new evidence of record is 
an October 2001 examination report and cover letter from a 
certified physician's assistant which shows complaints of 
back and left lower extremity pain with limited range of 
motion due to osteoarthritic changes.  The medical 
professional did not render an opinion as to the etiology 
of the veteran's complaints, but recommended that he 
pursue treatment through VA.  As noted above, the veteran 
has voiced his desire not to undergo another VA 
examination.

Therefore, following a complete review of the evidence of 
record, the Board finds that the evidence submitted since 
the July 1994 rating decision denying entitlement to 
service connection for degenerative joint disease is new, 
but it is not material as it does not bear directly upon 
the issue of whether degenerative joint disease was caused 
by an inservice accident and/or is a proximate result of a 
service-connected disability.  The evidence of record as 
of July 1994 clearly showed the presence of degenerative 
joint disease, as does the newly submitted evidence.  The 
medical evidence of record, however, does not show that 
the veteran's degenerative joint disease was caused by a 
service incident and/or service-connected disability.  As 
pointed out above, the veteran's statements, standing on 
their own, are insufficient to establish a relationship 
between a current disability and an inservice incident 
because he is not a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
claim may not be reopened and remains denied.


ORDER

Service connection for a right hip and right leg 
disability, to include as secondary to a service-connected 
left leg scar, is denied.

A compensable evaluation for a left leg scar is denied.

New and material evidence having not been submitted, 
service connection for degenerative joint disease of the 
left ankle, left foot, left knee, left hip, and of the 
back remains denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

